Case 0:20-cv-61806-RKA Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO. 20-cv-61806


OLEG KORZUN,

        Plaintiff,
v.

AMLAW GROUP PLLC LLC
and CHARLES RAETHER, individually,

      Defendants.
______________________________________/

                                                  COMPLAINT

        Plaintiff, OLEG KORZUN (“KORZUN”), by and through his undersigned attorney, sues

Defendants, AMLAW GROUP PLLC LLC (“AMLAW GROUP”) and CHARLES RAETHER

(“RAETHER”) (collectively referred to as “Defendants”) and alleges as follows:

                                               INTRODUCTION

        1.       This is an action for unpaid overtime compensation, liquidated damages, and all other

applicable relief pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                PARTIES, JURISDICTION, AND VENUE

        2.       This Court has jurisdiction of the action pursuant to the 28 U.S.C. § 1331 and the

FLSA.

        3.       Venue properly lies in this judicial district because Plaintiff was an employee of

Defendants in Broward County, Florida within the last three years.

        4.       Defendant, AMLAW GROUP PPLC LLC, is a foreign limited liability company that

operates and conducts business in Broward County, Florida as a law firm, and is within the

jurisdiction of this Court.




___________________________________________________________________________________________________________
  GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-61806-RKA Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 4



         5.      At all times relevant to this action, Defendant, RAETHER, was an individual resident

of the State of Florida and owned and operated the Corporate Defendant and regularly exercised the

authority to: (a) hire and fire employees; (b) determine the work schedules for the employees, and (c)

control the finances and operations of AMLAW GROUP. By virtue of having regularly exercised this

authority on behalf of AMLAW GROUP, RAETHER was an employer as defined by 29 U.S.C. §

201, et. seq.

         6.      During KORZUN’s employment with Defendants, Defendant, AMLAW GROUP,

earned more than $500,000 per year in gross revenue.

         7.      During KORZUN’s employment, Defendant, AMLAW GROUP, employed at least

two employees who were engaged in interstate commerce within the meaning of 29 U.S.C. § 207(a).

More specifically, AMLAW GROUP worked with clients overseas and assisted them with obtaining

business visas in the United States, among other legal services.

         8.      At all times material to this action, Defendant, AMLAW GROUP, was an enterprise

covered by the FLSA, and as defined by 29 U.S.C. §§ 203(r) and 203(s).

         9.      KORZUN is individually covered under the FLSA because he was engaged in

interstate commerce by servicing Defendants’ clients and transacting business across interstate lines.

         10.     Upon information and belief, the records, to the extent any exist and are accurate,

concerning the number of hours worked and amounts paid to Plaintiff are in possession and custody

of Defendants.

                                             GENERAL ALLEGATIONS

         11.     In approximately October 2019, KORZUN was hired by Defendants to work as a law

clerk.

         12.     KORZUN generally worked five days per week and usually worked from 9:30 am to

6:00 pm without a lunch break. KORZUN generally worked 42.5 hours per week.

                                                          2
___________________________________________________________________________________________________________
  GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-61806-RKA Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 4



        13.      When KORZUN began his employment, he was paid $10 per hour, but after his

probationary period ended, KORZUN’s hourly rate was increased to $13 per hour.

        14.      During the relevant time period, KORZUN regularly worked more than forty (40)

hours per week and was not paid time and one-half his regular rate of pay in excess of forty (40) per

work week as required by C.F.R. § 778.112 and the FLSA. Despite one week in November 2019

where the Defendants paid KORZUN the proper overtime rate for his overtime hours, Defendants

failed to properly compensate the Plaintiff.

        15.      At all times material to this cause of action, Plaintiff was a non-exempt employee and

therefore entitled to overtime wages for any and all overtime hours worked.

        16.      KORZUN’s employment ended on August 7, 2020.

                       COUNT I: Recovery of Overtime Compensation (FLSA)

        17.      Plaintiff incorporates and re-alleges paragraphs 1-16.

        18.      At all times relevant to this action, Defendants failed to comply with the FLSA because

KORZUN performed services for Defendants for which no provisions were made by Defendants to

properly pay KORZUN for all overtime hours worked.

        19.      KORZUN was entitled to be paid time and one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

        20.      During his employment with Defendants, KORZUN was not paid for all time worked

as described above which resulted in Plaintiff not being paid proper overtime compensation for all

overtime hours worked in violation of the FLSA.

        21.      As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay

KORZUN overtime compensation for each hour worked in excess of forty (40) per work week in one

or more work weeks, Plaintiff has suffered damages plus incurred attorneys’ fees and costs.



                                                          3
___________________________________________________________________________________________________________
  GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:20-cv-61806-RKA Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 4



        22.      Defendants did not have a good faith basis for its failure to pay KORZUN overtime

compensation for each hour worked in excess of forty (40) per work week.

        23.      As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

        WHEREFORE, Plaintiff, OLEG KORZUN, demands judgment against Defendants for the

payment of all overtime hours at one and one-half the regular rate of pay for the hours worked by him

for which Defendants did not properly compensate him, liquidated damages, reasonable attorneys’

fees and costs incurred in this action, and any and all further relief that this Court determines to be

just and appropriate.

                                       DEMAND FOR JURY TRIAL

        Plaintiff, OLEG KORZUN, hereby demands trial by jury on all claims triable by right of jury

under state or federal law.

        Dated this 3rd day of September 2020.

                                                    Respectfully submitted,

                                                    GALLUP AUERBACH
                                                    Counsel for Plaintiff
                                                    4000 Hollywood Boulevard
                                                    Presidential Circle-Suite 265 South
                                                    Hollywood, Florida 33021
                                                    Telephone: (954) 894-3035
                                                    Facsimile: (954) 894-8015
                                                    E-mail: jaeurbach@gallup-law.com

                                                    By:       /s/ Jacob K. Auerbach______
                                                              JACOB K. AUERBACH
                                                              Florida Bar No.: 084003




                                                          4
___________________________________________________________________________________________________________
  GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
